Case 1:21-cr-00312-JEB Document 40 Filed 06/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ~—
CRIMINAL NO. 1:21-cr-00312-JEB

§
§
v. §
° §
ELIZABETH ROSE WILLIAMS §

Defendant.

NOTICE OF DEFENDANT’S ACCEPTANCE
Comes now, ROY R. BARRERA, JR., attorney duly licensed authorized to practice in this
Court as Counsel for Elizabeth Rose Williams and files Attachment “A”, as Defendant’s
Acceptance to Protective Order Governing Discovery.
Respectfully sobmitted,

/s/ Roy R. Barrera, Jr.
ROY R. BARRERA, JR.
Attorney for Elizabeth Rose Williams

THE BARRERA FIRM

424 East Nueva Street

San Antonio, Texas 78205
Telephone: (210) 224-5811
Telecopier: (210) 224-5890
RBARRERAJR@YMAIL.COM

 
CAP EACH DSTA DACARP AP FP RIOEIA Page DPB

ATTACHMENT A

Defendant’s Acceptance —
[have read this Protective Order and carefully reviewed every part of it with my attorney.
I am fully, satisfied with the legal services provided: by my attorney in connection with this
Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.

Cunt 4 3 )  Kepphhi ome

Date ELIZABETH ROSE WILLIAMS
of Defendant
